DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit” in claims 1, and 9, fig. 1, paragraph 0028; “a medium connection unit” in claims 1 and 9, fig. 1, paragraph 0038; “a display unit” in claims 1, and 9, fig. 1, paragraph 0035 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0354851 by Yasuoka.

Regarding claim 1, an imaging device (fig. 1) comprising: 
an imaging unit configured to capture an image of a subject to generate image data (fig. 1-2, paragraph 0019 teaches capturing an image); 
a medium connection unit connectable to multiple recording media for recording the image data (in addition to discussion above, fig. 1, paragraph 0017, 0021-0023 teaches multiple recording media); 
a display unit configured to display an image based on the image data (in addition to discussion above, fig. 1 (50) shows display unit); 
a controller configured to execute at least one of copying and transferring of the image data between the multiple recording media (in addition to discussion above, fig. 1-2, paragraph 0021, 0032 teaches data management device for controlling copy and transfer of image data); and 
a memory (in addition to discussion above, fig. 1 (20)), 
wherein the controller (fig. 1-2) is configured to: 
store target medium information in the memory, the target medium information indicating, among the multiple recording media, a recording medium in which the image data is recorded last or a recording medium from which the image data is read last (in addition to discussion above, paragraph 0017, 0021, 0027, 0029 teaches memory for storing target medium information); and 
set a copy direction based on the target medium information, the copy direction indicating, among the multiple recording media, a copy source recording medium and a copy destination recording medium for copying the image data (in addition to discussion above, fig. 3-7, paragraph 0051 teaches based on the target medium information, image copy/move to destination), or 
set a transfer direction based on the target medium information, the transfer direction indicating, among the multiple recording media, a transfer source recording medium and a transfer destination recording medium for transferring the image data (in addition to discussion above, fig. 3-7, paragraph 0051 teaches based on the target medium information, image copy/move to destination).

Regarding claim 2, the imaging device wherein the controller causes the display unit to output information indicating the set copy direction or the set transfer direction (in addition to discussion above, fig. 3-7, paragraph 0051 teaches based on the target medium information, image copy/move to destination).

Regarding claim 3, the imaging device wherein the multiple recording media include a first recording medium and a second recording medium, and 
the controller (fig. 1-2) is configured to: 
set the copy direction or the transfer direction to be from the first recording medium to the second recording medium when the target medium information indicates the first recording medium (in addition to discussion above, fig. 3-7, paragraph 0041, 0051 teaches based on the target medium information, image copy/move to destination); and 
set the copy direction or the transfer direction to be from the second recording medium to the first recording medium when the target medium information indicates the second recording medium (in addition to 

Regarding claim 4, the imaging device wherein 
the multiple recording media include a first recording medium and a second recording medium (in addition to discussion above, fig. 3-7, paragraph 0051 teaches based on the target medium information, image copy/move to destination), 
the controller is configured to determine whether the image data are recorded in the first recording medium and the second recording medium (in addition to discussion above, fig. 3-7, paragraph 0027, 0051 teaches based on the target medium information, image copy/move to destination), and 
when no image data is recorded in one of the first and second recording media, the controller is configured to set the copy direction or the transfer direction to be from the other of the first and second recording media to the one of the first and second recording media (in addition to discussion above, fig. 4-5, paragraph 0046-0048 teaches copy/move image data to a recording media where no image data is recorded).

Regarding claim 5, the imaging device further comprising an operation unit configured to receive a first input for requiring the copying or transferring of the image 
	wherein the controller is configured to set information indicating the copy direction or the transfer direction according to the first input, the controller configured to execute the copying or transferring of the image data according to the copy direction or the transfer direction (in addition to discussion above, fig. 3-7, paragraph 0047, 0051 teaches receiving input for image copying/moving to destination).

Regarding claim 6, the imaging device wherein the operation unit is configured to receive a second input for requiring a change of the copy direction or the transfer direction by a user operation (in addition to discussion above, fig. 3-7, paragraph 0047, 0051 teaches receiving input for image copying/moving to destination), and 
	the controller is configured to change the copy direction or the transfer direction in response to the second input, the controller configured to execute the copying or transferring of the image data according to the changed copy direction or the changed transfer direction (in addition to discussion above, fig. 3-7, paragraph 0047, 0051 teaches receiving input for image copying/moving to destination).

Regarding claim 7, the imaging device wherein the multiple recording media include a first memory device and a second memory device (fig. 2), 
	the medium connection unit includes a first medium connection unit to which the first memory device can be connected and a second medium connection unit to which the second memory device can be connected (in addition to discussion above, fig. 1-2, 

Regarding claim 8, the imaging device further comprising an operation unit configured to receive a first input for requiring the copying or transferring of the image data by a user operation (in addition to discussion above, fig. 7), 
	wherein the controller is configured not to copy or transfer the image data regardless of the first input received, when either one of the first memory device or the second memory device is not connected (in addition to discussion above, fig. 1-2, 10, paragraph 0022-0024, 0033, 0056 teaches based on the network image data copy/move).

Regarding claim 9, the imaging device (fig. 1) comprising: 
an imaging unit configured to capture an image of a subject to generate image data (fig. 1-2, paragraph 0019 teaches capturing an image); 
a medium connection unit connectable to multiple recording media for recording the image data (in addition to discussion above, fig. 1, paragraph 0017, 0021-0023 teaches multiple recording media); 
a display unit configured to display an image based on the image data (in addition to discussion above, fig. 1 (50) shows display unit); 
a controller configured to execute at least one of copying and transferring image data between the multiple recording media (in addition to 
a memory (in addition to discussion above, fig. 1 (20)), 
wherein the controller (fig. 1-2) is configured to: 
store target medium information in the memory, the target medium information indicating, among the multiple recording media, a recording medium in which the image data is recorded last or a recording medium from which the image data is read last (in addition to discussion above, paragraph 0017, 0021, 0027, 0029 teaches memory for storing target medium information); and 
set a recording medium for editing the image data based on the target medium information, from among the multiple recording media (in addition to discussion above, fig. 6, paragraph 0051 teaches based on the target medium information, image can delete, copy/move, rename), or 
set a recording medium for deleting the image data based on the target medium information, from among the multiple recording media (in addition to discussion above, fig. 6, paragraph 0051 teaches based on the target medium information, image can delete, copy/move, rename).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484